U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT UNDER SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT UNDER SECTION13 OR 15(D)OF THE EXCHANGE ACT For the Transition Period from to Commission file number 1-13463 BIO-KEY INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 41-1741861 (State or Other Jurisdiction of Incorporation of Organization) (IRS Employer Identification Number) 3, BUILDING D, SUITE B, WALL, NJ07719 (Address of Principal Executive Offices) (732) 359-1100 (Issuer’s Telephone Number) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined by rule12b-2 of the Exchange Act)YesoNox Number of shares of Common Stock, $.0001 par value per share, outstanding as of August 13, 2012 was 78,155,413. 1 BIO-KEY INTERNATIONAL, INC. INDEX PART I. FINANCIAL INFORMATION Item 1 — Condensed Consolidated Financial Statements Balance sheets as of June 30, 2012 (unaudited) and December 31, 2011 3 Statements of operations for the three and six months ended June 30, 2012 and 2011 (unaudited) 4 Statements of cash flows for the six months ended June 30, 2012 and 2011 (unaudited) 5 Notes to condensed consolidated financial statements 7 Item 2 — Management’s Discussion and Analysis of Financial Conditions and Results of Operations 12 Item 4 — Controls and Procedures 19 PART II. OTHER INFORMATION Item 6 — Exhibits 19 Signatures 20 2 PARTI FINANCIAL INFORMATION BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $590,526 at June 30, 2012 and $397,526 December 31, 2011 Due from factor - Inventory Prepaid expenses and other Total current assets Equipment and leasehold improvements, net Deposits and other assets Intangible assets—less accumulated amortization Total non-current assets TOTAL ASSETS $ $ LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue Notes payable Total current liabilities Deferred revenue - Total non-current liabilities - TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS’ DEFICIENCY: Common stock — authorized, 170,000,000 shares; issued and outstanding; 78,155,413 of $.0001 par value at June 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit (52,541,608 ) (52,291,688 ) TOTAL STOCKHOLDERS’ DEFICIENCY ) (1,271,091 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 3 BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, Six months ended June 30, Revenues Services $ License fees and other Costs and other expenses Cost of services Cost of license fees and other Gross Profit Operating Expenses Selling, general and administrative Research, development and engineering Operating (loss) profit (607,292 ) (234,039 ) (237,666 ) Other income (expenses) Interest income 2 4 Interest expense (6,129 ) (291,083 ) (12,259 ) (399,132 ) Net discounts of notes payable and note receivable - (100,000 ) - (100,000 ) (6,127 ) (360,185 ) (12,255 ) (404,102 ) Net loss $
